Citation Nr: 0803101	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include as secondary to the service-connected right 
knee disability.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2005, the veteran appeared at a hearing before a 
Decision Review Office.  A transcript of the hearing is in 
the record.  In October 2005, the veteran withdrew his 
request for a hearing before the Board.

In a decision in February 2007, the Board found that new and 
material evidence had been submitted to reopen the claim of 
service connection for residuals of back injury and remanded 
the case for further evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Residuals of a back injury were not affirmatively shown to 
have been present during service; the current residuals of a 
back injury, disc disease of the lumbar spine, first 
diagnosed after service, is unrelated to disease, injury, or 
event of service origin; and the current residuals of a back 
injury, disc disease of the lumbar spine, was not caused or 
made worse by the service-connected right knee disability.  




CONCLUSION OF LAW

Residuals of a back injury, disc disease of the lumbar spine, 
were not incurred in service; and the residuals of a back 
injury, disc disease of the lumbar spine, is not proximately 
due to or the result of service-connected right knee 
disability. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.310 (2007).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in March 2007.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
provisions for the effective date and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in August 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  The 
veteran has been afforded a VA orthopedic examination and a 
VA medical opinion was obtained.  

By letter in March 2007, the RO asked the veteran for the 
records, pertaining to his back injury in 1991, but he has 
not responded to the request.  Without the veteran's 
cooperation, there is no further duty to assist the veteran 
in obtaining this evidence to substantiate the claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

As no additional evidence remains to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records contain no complaint, finding, or 
history of a back abnormality.  

After service, in a rating decision in May 1977, the RO 
granted service connection for the residuals of a right knee 
injury with traumatic arthritis, which has been rated 10 
percent disabling since 1993. 



VA records disclose that during hospitalization for an 
unrelated condition in December 1988 the veteran injured his 
back and the diagnosis was back sprain.  In January 1994, the 
veteran gave a history on injuring his low back, resulting in 
ruptured and herniated discs, at work in 1991 for which he 
received Workman's Compensation.  The veteran gave a similar 
history of VA examination in December 1997.  On VA 
examination in July 1994, the veteran blamed his back injury 
in 1991 on his right knee disability because the knee gave 
way while he was working on a construction job, pouring 
concrete.  Chronic back pain was diagnosed in August 1997.  
In September 1997, X-rays revealed an old healed fracture of 
the coccyx.  In February 2001, recurrent low back pain was 
noted. 

On VA examination in June 2004, the veteran stated that he 
injured his back on a construction job when his right knee 
gave way.  The impression was degenerative disc disease of 
the lumbar spine with documented ruptured disk and three 
bulging disks.  The examiner stated that the back injury was 
due to an acute, severe lumbar sprain that was incurred while 
working, and it was aggravated by increasing stress on the 
right knee, but the aggravation was work-induced, so that it 
was less likely than not that the back condition was 
secondary to the service-connected knee problem.

In Mach 2005, the veteran testified that while working a 
construction job his right knee gave way while setting a 
concrete pump line and he injured his back and he was taken 
to the hospital. 

On VA examination with an addendum in June 2007, the examiner 
reported that the veteran's claims folder had been reviewed.  
The veteran gave a history of a back injury at work in 1991 
when his right knee "popped" while pouring concrete and all 
the weight he was carrying shifted to his back.  The 
diagnosis was ruptured herniated disc of the lumbar spine 
with three bulging discs, and chronic back pain since 1992.  
It was the examiner's opinion that there was insufficient 
evidence in the claims folder to relate the back disability 
to the veteran's service-connected right knee disability, and 
it was less likely than not that the current lumbosacral 
spine disability was related to the right knee disability.  

Law and Regulations

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provisions of 38 C.F.R.§ 3.310(a) were recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

On the basis of the service medical records, residuals of a 
back injury were not affirmatively shown to be present during 
service.  Therefore service connection for residuals of a 
back injury as directly related to service is not established 
and the veteran does not argue otherwise. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 



The veteran does argue that his service-connected right knee 
disability either caused or contributed to his current back 
disability, resulting for a back injury at work in 1991.

On VA examination in June 2004, the examiner stated that back 
injury was aggravated by increasing stress on the right knee, 
but the aggravation was work-induced, and then concluded that 
the back injury was less likely than not secondary to the 
service-connected knee problem.  As the statements were at 
least confusing, if not, inconsistent, the Board requested 
another VA examination and medical opinion in its remand of 
February 2007. 

On VA examination in June 2007, after a review of the claims 
folder, the examiner concluded there was insufficient 
evidence in the claims folder to relate the back disability 
to the veteran's service-connected right knee disability and 
that therefore it was less likely than not that the current 
lumbosacral spine disability was related to the service-
connected right knee disability.  This evidence opposes, 
rather than supports, the claim. 

As for the veteran's statements and testimony that his back 
injury was caused by his service-connected right knee 
disability, although the veteran is competent to describe his 
injury, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  Therefore, the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, whether the 
service-connected right knee disability caused the back 
injury in 1991. 

Also, the veteran has been asked to submit the medical 
records pertaining to his back injury in 1991 to substantiate 
his claim, but he has not responded.  As the records are 
private medical records, the veteran must either submit the 
records or authorize VA to obtain the records on his behalf.  
The veteran has done neither one. 

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for residuals of a back injury to include 
as secondary to the service-connected right knee disability.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


